Citation Nr: 0732034	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for exposed scars. 

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
back disorder. 

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
nasal disorder. 

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
dental disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for exposed scars and that denied a 
petition to reopen final disallowed claims for service 
connection for back, nasal, and dental disorders. 

The issues of service connection for exposed scars, back, 
nasal, and dental disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In April 2000, the RO denied service connection for head, 
nose, back, neck, and dental disorders because there was no 
evidence of current head, nose, neck and dental disabilities 
and insufficient evidence of the occurrence of a related 
injury in service.  The veteran filed a substantive appeal in 
February 2002 but withdrew the appeal in March 2002.  No 
further substantive appeal was received and the decision 
became final.  

2.  New and material evidence has been received that relates 
to an unestablished fact necessary to substantiate the claims 
and raises a reasonable possibility of substantiating the 
claims. 



CONCLUSION OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for a back 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2007).

2.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for a nasal 
disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 
20.1103.

3.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for a dental 
disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 
20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the petition to reopen 
final disallowed claims for service connection for back, 
nasal, and dental disorders and remands those issues as well 
as entitlement to service connection for exposed scars. Thus, 
no discussion of VA's duties to notify and assist is 
required.  

The veteran served in the U.S. Navy as a seaman with duties 
involving the operation of small craft at a research 
facility.  He contends that he incurred injuries to his back, 
face, and head while operating an anchor winch in the summer 
months of 1970.  

In April 2000, the RO denied service connection for head, 
nose, back, neck, and dental disorders because there was no 
evidence of current head, nose, neck and dental disabilities 
and insufficient evidence of the occurrence of a related 
injury in service.  Service medical records were incomplete 
because the file contained only an enlistment physical 
examination and one treatment record from recruit training. 
There was no record of treatment for any reason during the 
veteran's service at the research facility and no discharge 
physical examination.  In January 2002, the RO summarized all 
actions taken to recover any additional service medical 
records and determined that any further actions would likely 
be futile.  The veteran filed a substantive appeal in 
February 2002 but withdrew the appeal in March 2002.  No 
further substantive appeal was received and the decision 
became final.  38 U.S.C.A. § 7105, 38 C.F.R. §§ 3.104, 
20.204(c) (2007). 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In cases such as this one, where a claim to reopen is 
received on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the "new and 
material evidence" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

As a preliminary matter, the Board reviewed the actions taken 
by the RO to obtain additional service medical records and 
agrees that further efforts would likely be futile. 

In February 2004, the RO received a statement from an 
individual who stated that he had served with the veteran at 
the research facility in 1969 and 1970.  The fellow sailor 
stated that he had witnessed an accident aboard a vessel in 
which the veteran was struck in the chin by an anchor winch 
hand crank and thrown to the deck.  The sailor did not report 
the date or location of the accident or provide a current 
address. 

In April 2004, the RO denied a petition to reopen claims for 
service connection for back, nasal, and dental disorders 
because the sailor's statement did not provide sufficient 
evidence of date and location of the alleged accident to 
establish that an injury actually occurred. 

The Board concludes that the sailor's statement is new as it 
has not been previously considered by VA adjudicators in the 
final decision in April 2000.  The statement is material to 
one of two reasons for denial because it provides limited 
information to verify the occurrence of an injury in service.  
The Board must assume the statement is credible for the 
purposes of new and material analysis.  Furthermore, although 
all efforts to obtain additional medical records have been 
exhausted, there has been no effort by VA to obtain 
confirmation of an accident from unit duty records or 
operations logs.  Finally, although the veteran has not 
submitted any new lay or medical evidence relevant to the 
existence of current nasal or dental disabilities, the Board 
will infer from his petition to reopen the claims that he has 
observable symptoms of back, nasal, and dental deficits.  
Previously considered medical evidence also established that 
the veteran was diagnosed with a herniated disc of the lumbar 
spine that is unlikely to have healed over time.  


ORDER

As new and material evidence has been received, and to this 
extent only, the claims for service connection for back, 
nasal, and dental disorders are reopened.



REMAND

In the opinion of the Board, additional development of the 
claims for service connection for an exposed scars, back, 
nasal, and dental disorders is necessary. 

In a June 2000 RO hearing, the veteran stated that he was 
injured in small craft accident in the summer of 1970 
(approximately in August) while stationed at the Naval 
Underwater Sound Laboratory in New London, Connecticut.  
During his tour of duty, his unit was reorganized and became 
a detachment of the Naval Undersea Systems Center in Newport, 
Rhode Island.  Additionally, small craft activity in the 
vicinity of his station would have occurred in the Thames 
River or nearby Long Island Sound, an operating area under 
the cognizance of Port Operations at the U.S. Naval Submarine 
Base, Groton, Connecticut.  The veteran should be asked to 
provide the address of his fellow sailor and both men asked 
to provide their best recollection of the date and location 
of the accident.  Then, the RO should request from both the 
veteran's assigned unit and the port operating authority any 
available operations or duty logs, accident records, or 
investigations of injuries on a small craft at the date and 
time provided by the veteran or his fellow sailor.  If no new 
information is available, a search should be conducted for 
August 1970.  (The Board notes that in January 2001, the 
Commanding Officer of the Base was asked to search for the 
veteran's service records and not for operating or duty 
logs.)  

VA will obtain a medical examination if the evidence of 
record is insufficient to decide the claim but there is 
competent lay or medical evidence that the veteran has 
current symptoms of a disability, establishes that the 
veteran suffered injury in service, and that the evidence 
indicates that the claimed disability may be associated with 
that injury.  38 C.F.R. § 3.159 (c) (4).  Here, there is 
competent lay evidence of observable symptoms of disability.  
The veteran's reports of the occurrence of an accident are 
credible because they are consistent with the circumstances 
and location of his service, and he has provided lay 
statements that his symptoms arose following the accident.  
Therefore, a medical examination and opinion are necessary to 
decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide the 
complete address of the fellow sailor who 
submitted a statement in February 2002.  
Then request that the veteran and the 
sailor provide the date and location of 
the alleged injury aboard a small craft.  
If no additional information is received, 
assume that the injury occurred in August 
1970 in the Thames River or Long Island 
Sound in the vicinity of New London, 
Connecticut. 

2.  Then, request from the Commander, 
U.S. Undersea Systems Center, Newport, 
RI, and from Commander, U.S. Naval 
Submarine Base, Groton, Connecticut any 
available operations logs, records, or 
accident reports relevant to an injury 
aboard a small craft operated by 
personnel from the Naval Underwater Sound 
Laboratory Detachment, New London, 
Connecticut, in the Thames River or Long 
Island Sound at the time specified by the 
veteran or in August 1970.  Associate any 
records obtained with the claims file. 

3.  Schedule the veteran for an 
examination of his exposed scars, back, 
nose, and dental condition appropriately 
qualified VA examiner(s). Request that 
the examiner(s) review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner(s) provide an evaluation of the 
veteran's scars, back, nose, and dental 
condition.  Request that the examiner 
provide an opinion whether any disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to an accident in which the veteran was 
struck in the chin and thrown to the deck 
in 1970 or any other aspect of service.  

4.  Then, readjudicate the claim for 
service connection for exposed scars, 
back, nasal, and dental disorders.  If 
any decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


